Title: To George Washington from Edmond Atkin, 20 July 1757
From: Atkin, Edmond
To: Washington, George



Sir
Winchester 20 July 1757

When the 10 Indians were taken into Custody yesterday was Se’nnight, you may remember I expressed my Desire, that they might be treated in point of Necessaries rather better than before, because it was pretended that two of them were Cherokees—On Saturday Morning being informed, that the Prisoners made great Complaint for want of fresh Meat, and that Some of them had contracted Fluxes by a Diet they had not been used to, I took the Liberty to Send for the Provincial Commissary’s Clerk, & made an Inquiry from him about it. He told me, “it was true they had before that time had no fresh Meat; that the Commissary was disappointed of Some Cattle he expected the Evening before, which would certainly be here that night; and the Prisoners should have fresh Meat the next Morning.” I remember you told me Soon after my first coming here, that the Indians in general Might have fresh Meat (of which they were desirous) as well as Salt, it being all one to the Publick. On Sunday afternoon Dr Craick, who had been called in to the Relief of the Sick Prisoners, told me, that they had had no fresh Meat; and that he thought it was absolutely necessary for them, being in a bad Condition. And I desired, that he would require it.
This forenoon the Jailer was with me expressing his Concern for the Resentment the Prisoners shewed for their Treatment, having had only about 4 librae of fresh Beef brought & dressed by the Cook (one of your Soldiers) on Monday, and yesterday 4 or 5 librae (besides Bacon), among them all. Whereupon I Sent again for the Commissary’s Clerk, who told me, “that he delivered to the Cook for those Prisoners 35 librae of fresh Beef on Monday, & 18 librae yesterday besides the remainder of the Allowance

in Bacon; And that he had not any fresh Meat to give them this day, but proposed to Send Bacon”; which the Jailer Said, most of the Prisoners Stomachs Nauseate so much, that they cannot Swallow it.
This gives me no Small Concern; because if, when the Cherokee Chiefs now out at War come to Town, it should appear that two of the Prisoners are Cherokees for whom they shall think fit to interest themselves; and it should unluckily prove to be the Case of either of those very Indians to die in the Prison, I cannot answer what will be the Consequence to his Majesty’s Service. My own Opinion is, that while any fresh Meat is to be had, those Prisoners ought not to go without it, whoever else do. I would rather go without any myself, for one.
Had I any Authority over the Persons concerned in this Affair, I would certainly punish Some Body or other. As it is, I lay the Matter before you, not in the least doubting that you will inquire further into it, & do whatever shall appear to you to be right. I am Sir Your most Obedt Servt

Edmd Atkin


P.S. The Beer Sent to the Prisoners was so bad, that they could not drink it. And one of my Servants who tasted it, said it was not fit to drink.
I think it very odd, that the getting fresh Provision should be left till the Indians are waiting to eat it.

